Citation Nr: 0917454	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  05-16 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a skin condition in the 
groin area.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1968 to 
January 1970.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).  

The Board remanded the case to the RO for further development 
in October 2007.  The case is once again before the Board for 
review.  Unfortunately, the Board finds that an additional 
remand is necessary prior to review of the Veteran's claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2008).  A 
medical examination or medical opinion may be deemed 
necessary where the record contains competent medical 
evidence of a current diagnosed disability, establishes that 
the veteran suffered an event, injury or disease in service, 
and indicates that the claimed disability may be associated 
with the established event, injury or disease in service.  
See Id; McLendon v. Nicholson, 20 Vet App. 79, 83 (2006).  

The Board remanded the case for a VA medical examination in 
October 2007.  Notice of examination was mailed to the 
Veteran's last known address and there has been no change of 
address indicated in the record.  The Board notes, however, 
that the copy of the notice letter of record is not dated.  
The Veteran failed to report to a scheduled December 2008 VA 
examination.  He indicated in a February 2009 statement that 
he never received notice of an examination scheduled in 
December 2008.  The Veteran stated that he was willing to 
report at any date if properly notified.  An associated cover 
letter from the Veteran's representative asks that the VA 
examination be rescheduled in light of the Veteran's 
statements.  In order to afford the Veteran every benefit of 
the doubt in this case, the Board finds that a remand for an 
additional VA examination is necessary.  

The Board notes that pursuant to the October 2007 remand 
order, the RO requested that the Veteran identify any medical 
evidence in support of his claim.  No additional evidence has 
been presented by the Veteran.  The Veteran should be 
afforded an opportunity to submit any additional evidence in 
support of his claim on remand.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should schedule the 
Veteran for a VA examination within the 
appropriate specialty to determine the 
etiology of any current skin disability 
in the Veteran's groin area.  The 
claims folder should be made available 
to the examiner for review before the 
examination.  All tests and studies 
deemed necessary should be accomplished 
and clinical findings should be 
reported in detail.  

The examiner should identify any 
current skin disability in the groin 
area, and state whether it is at least 
as likely as not that any such 
disability is etiologically related to 
service.  

A complete rationale for all opinions 
must be provided.  If the examiner 
cannot provide the above requested 
opinion without resort to speculation, 
it must be so stated.

2.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with 
the claims folder.

3.  The Veteran is advised that it is 
his responsibility to report for any 
scheduled examination and to cooperate 
in the development of the claim.  The 
consequences for failure to report for 
a VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2008).   

4.  After all development has been 
completed, the RO should review the case 
again based on the additional evidence.  
If the benefits sought are not granted, 
the RO should furnish the Veteran and his 
representative with a Supplemental 
Statement of the Case, and should give 
the Veteran a reasonable opportunity to 
respond before returning the record to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

 
